326 S.W.3d 97 (2010)
STATE of Missouri, Respondent,
v.
Scott Joseph BRUNS, Appellant.
No. WD 71083.
Missouri Court of Appeals, Western District.
September 28, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
Application for Transfer Denied December 21, 2010.
Grant W. Smith, Lake Ozark, MO, for appellant.
Evan J. Buchheim, Jefferson City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Scott J. Bruns appeals his conviction in the Cole County Circuit Court for driving while intoxicated. Bruns makes two arguments on appeal. First, he contends that the circuit court plainly erred in admitting evidence obtained following a traffic stop but before his arrest, because law enforcement failed to advise him of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). Second, Bruns argues that the circuit court plainly erred in convicting him of a class D felony, based on its determination that he was a persistent offender under § 577.023, RSMo, because § 577.010, RSMo defines the offense as a misdemeanor. We affirm. *98 Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).